Title: From James Madison to the North Carolina Legislature, 11 December 1813
From: Madison, James
To: North Carolina Legislature


        
          Decr. 11. 1813
        
        I have recd. fellow Citizens your Memorial of the 29th. Ult: representing the exposure of your State to danger on its sea coast, and requesting to be informed, whether measures will be immediately taken by the Genl. National Govt. for its protection.
        The anxiety which you manifest for the security of the State under your particular care, can not but be commended; and it would be highly agreeable, to make a communication that would remove all occasion for it.
        The Legislre. of N. Carolina is too enlightened & too just, not [to] be sensible that the protection to be extended by the General Govt over the Union, must be proportioned to the aggregate means applicable thereto; and that in distributing these regard must be had to the comparative, praticability & probability of attempts on particular States & places. Against occasional attempts, where there are so many points accessible by water, from an Enemy having on that element a force so extensive, and so readily concentrated, an absolute protection of every one is not possible. Considering the States, as parts of one whole, the best defence of the whole must be kept in view by the Authority to which that is entrusted; and it fortunately happens that the security & interests of particular parts will often be comprehended, in the effect produced by measures more immediately applied to the protection of other parts.
        These observations are not intended to preclude a due consideration of the particular case stated in your Memorial. They appeal only to the Candour with which you will be sure to review the measures of the Executive in relation to the general & particular defence of our Country; and to the confidence claimed by the impartiality which has directed them.
        With a view to the more convenient superintendence & protection of every part of the U.S. they have been partitioned into Military Districts; The officer allotted to that which includes the State of N. Carolina will be instructed, as soon as practicable, to visit and examine the situation of the exposed parts of the State, with a view to improvements which may be properly made in works of Defence. He was about to make such a visit, when he was lately called away to a more urgent but temporary service. In the mean time, a Col. of Engineers had been sent to examine the forts and to make report on the subject of them.
        The Secy. of the Navy has not been inattentive to the means of defence depending on his dept. which were thought best adapted to the waters of N.C. And to the Gun boats already allotted, and the equipt of which has not been intermitted, a like number of armed boats of another modification will be added as soon as they can be made ready for service.
        
        In making this communication, it will of course not be understood as superceding any auxiliary provisions which the State of N. Carolina, may think proper to make on its own account as has been done by some other States, in order to a more compleat & particular security than it may be in the power of the Genl. Govt. to extend to every exposed situation throughout the frontier of the U.S. Be pleased fellow Citizens, to accept assurances of my high respect, and my best wishes.
      